2 Forward Looking Statements Statements used in this news release relating to future plans, events, financial results or performance are forward-looking statements subject to certain risks and uncertainties including, among others, such factors as current general and industry economic trends; consumer confidence; the effectiveness of our marketing and sales programs, including advertising and promotional efforts; consumer acceptance of our products, product quality and brand image; our ability to continue to improve our product line and product quality; warranty obligations; availability of attractive and cost- effective consumer credit options; execution of our retail store distribution strategy; rising commodity costs and other inflationary pressures; our dependence on significant suppliers, including several sole-source suppliers and the vulnerability of suppliers to recessionary pressures; industry competition; risks of pending and potentially unforeseen litigation; increasing government regulations; the adequacy of our management information systems to meet the evolving needs of our business and evolving regulatory standards; our ability to attract and retain key employees; and uncertainties arising from global events, such as terrorist attacks or a pandemic outbreak, or the threat of such events. Additional information concerning these and other risks and uncertainties is contained in our filings with the SEC, including our Annual Report on Form 10-K, and other periodic reports filed with the SEC. The company has no obligation to publicly update or revise any of the forward-looking statements in this presentation. 3 Investment Highlights •Unique and Advantaged Business Model –Adjustable firmness mattress - individual control of comfort –Only vertically integrated mattress manufacturer and retailer •Second largest retailer, fifth largest manufacturer •Significant Growth Opportunity –Industry sustains >5% annual growth, premium growing fastest –4% market share nationally, >10% in most developed markets •Margin and Cash Generation Potential –8% operating margin, >12% potential –Self funding cash flow, + $80 million in cash, no debt 4 Differentiated Product that Satisfies Consumer Needs • Push button control of sleep surface -Provides for individualized comfort based on present need -9 out of 10 couples prefer different firmness settings •Scientifically proven benefits -Third-party studies show improved sleep quality and reduced back pain -Superior satisfaction ratings (20+pts) vs. traditional mattresses 5 •Good, Better, Best product line presentation •20+ years proven technology •Competitive value - promoted pricing starts at $599 (Queen mattress) Affordable for a Broad Range of Consumers Sleep Number Bed Series & Models (Queen Sets) Classic Series c2 c3 c4 Performance Series p5 p6 p7 Innovation Series i8 i10 6 Differentiated Distribution Positive End to End Brand Experience •380 Stores nationwide –Primarily mall based –Supported by internet and call center sales •Knowledgeable “Sleep Experts” best in class store experience •National customer service network and in-home delivery and set-up 7 •Two plants - Columbia, SC and Salt Lake City, UT -Sew covers and assemble pumps, outsource major components -10 Hubs and 111 spokes support national distribution -Build to order, JIT inventory translates to minimal inventory (15 turns in manufacturing) •Negative 30 day cash conversion cycle -Cash receipt at time of order -Payables cycle tied to time of order Differentiated Supply Chain ® Flexible and Cash Advantaged 8 Sleep Number Competes in the Industry Sweet Spot 30 years of consistent industry growth (6% CAGR).Macro trends toward better sleep. 1.Total Wholesale Sales based on ISPA 2009 Annual Report and ISPA Oct. 2010 Forecast 2.Premium and specialty percentages for 2010-2012 are company estimates Wholesale Value of US Industry Shipments - ($Millions) 9 2011 - Focused on Acceleration and Market Share Growth •Awareness and Consideration –Product is superior, but too few know about it or where to find it •Market-by-Market Development –National presence with relatively low market share, particularly in under-stored/under-aware markets •Customer Experience –Goal to be the best end to end experience in the industry •Leverage Potential –Vertical integration provides leverage opportunity and cash generation to reinvest 10 Awareness Gaps - Both Product and Exclusive Distribution Unaided Brand Awareness Unaided Store Awareness Brand Store Source:Company Survey 11 Strategies to Boost Product and Store Consideration •Accelerating Media Growth –+15% in 2011 –Local and national approach –Expanded digital investment •Non-mall Pilot –Testing “Billboard” affect of high traffic locations –20 Non-mall stores by year end •New Media Creative –Highlights what is different about the Sleep Number bed –Introduces store experience and where to find a Sleep
